Citation Nr: 1124000	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-11 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation for cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) in excess of 20 percent for the period beginning February 7, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for residuals, status post pacemaker implant (previously listed as cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) and coded 7011-8911) for the period beginning July 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty service with the United States Army from June 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 Decision Review Officer (DRO) Decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) and assigned an evaluation of 20 percent.

The Veteran had a pacemaker installed in April 2006, and, by a May 2006 Rating Decision, the Veteran was given a temporary convalescent evaluation of 100 percent, effective April 14, 2006.  The Veteran was given a 20 percent evaluation for "residuals, status post pacemaker implant (previously listed as cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) and coded 7011-8911)", effective July 1, 2006.  Thus the issues are set forth to reflect his appeal for his cardiovascular and syncopal symptoms pre-and post-pacemaker insertion.

The Veteran testified before the undersigned Veteran's Law Judge at a hearing held in October 2008.  A transcript of the hearing is associated with the claims folder.  

The Board remanded this matter for further development in February 2009.  As the actions requested in the prior remand were not complied with, another remanded  is necessary.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2009, the Board remanded this matter to afford the Veteran VA examinations to ascertain the severity of his cardiovascular symptoms and any associated syncopal symptoms.  The directives from the remand included ordering the examiner to obtain the Veteran's ejecton fraction and METS levels.  Additionally, by this remand, the Board directed that if the physician ordering such tests was not appropriate to evaluate the severity of any associated syncopal condition, a separate opinion should be obtained from an appropriate physician.  

The requested development has not been completed.

Following this remand, the Veteran underwent VA examination on September 15, 2010 to assess the severity of his cardiovascular condition.  The examiner stated that an exercise tolerance test was not ordered due to the Veteran having a pacemaker, which contraindicated such testing.  The examiner was unable to determine the severity of the Veteran's syncopal episodes.  It was noted that an echocardiogram was ordered and pending, with plans to add the ejection fraction to the end of the report after completion of such testing.  A note at the end of the report indicated that the echocardiogram was scheduled for September 25, 2010.  

A review of the record reveals that the results from the September 25, 210 echocardiogram are not in the claims folder.  There is no notation indicating that the Veteran failed to report for this test.  The most recent printout of VA records is dated September 23, 210.  It is necessary to associate the record from the September 25, 2010 echocardiogram results with the claims folder, and for the examiner to include an addendum to include the ejection fraction obtained. 

As the cardiovascular examiner indicated he was unable to determine the severity of the Veteran's syncopal episodes, the RO should obtain a separate medical opinion from an appropriate specialist who is able to address this matter.  

In the 2009 remand, the Board asked that the cardiovascular determine whether the Veteran continues to experience syncopal episodes, and, if so, assess their severity.  The Board also specified that if the examining physician was not the appropriate physician to evaluate any syncopal condition the Veteran may still have, the RO should obtain a separate examination with an appropriate physician.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that the Veteran has submitted additional evidence without AOJ review.  Such evidence should be considered by the RO in readjudicating this claim.  The Veteran should also be afforded the opportunity to present additional evidence he may have.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's current VAMC treatment records, including pacemaker surveillance reports, as well as any other outstanding treatment records indicated by the Veteran, and should associate them with the claims folder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be noted in the claims file.

2.  The RO should associate a copy of the September 25, 2010 echocardiogram report that was to be conducted in conjunction with the September 2010 VA examination.  If the Veteran failed to report to this testing, notation of such failure must be associated with the claims folder.  

3.  Thereafter, following the completion of the above, the claims folder should be associated with the examiner who conducted the September 2010 VA cardiovascular disorders examination.  If this examiner is no longer available, the claims folder should be forwarded to the appropriate specialist.  The examiner should review the additional evidence, and provide an addendum opinion which includes the ejection fraction to the end of the report to be obtained from the results of the September 25, 2010 echocardiogram (if one was conducted).  The examiner should again be asked to determine whether the Veteran experiences syncopal episodes, and, if so, their severity.  

4.  If the cardiovascular examiner again states that he or she is unable to determine the severity of any syncopal episodes, the Veteran should be scheduled for an examination by the appropriate specialist to ascertain the nature and severity of such syncopal episodes in conjunction with the AMIE criteria for evaluating seizure disorders.  The examiner must review the Veteran's claims file, as well as this remand, in conjunction with the examination.  The examiner should perform a complete examination, thoroughly describe the severity of the Veteran's condition, and include the results of all tests conducted.

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal, based on all the evidence of record, and determine the appropriate evaluation level for each stage of the Veteran's disabilities.  If separate ratings are warranted, they should be assigned.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the veteran and his representative the requisite time period to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. No action by the veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claims. 38 C.F.R. § 3.655 (2010). The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

